                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



NATIONAL FIRE INSURANCE                      )       CASE NO.1:17CV1392
COMPANY, ET AL.,                             )
                                             )
                      Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                             )
               Vs.                           )
                                             )
CITY OF WILLOUGHBY, OHIO                     )       OPINION AND ORDER
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on Defendant City of Willoughby, Ohio’s Motion to

Dismiss Selective Insurance Company of the Southeast’s Intervenor’s Complaint Pursuant to

Fed. R. Civ. P. 12(b)(7), or, Alternatively, to Decline Jurisdiction over this Action. (ECF #

36). For the following reasons, the Court denies the City’s Motion.

       On June 30, 2017, Plaintiffs National Fire Insurance Company of Hartford, National

Fire Insurance Company of Hartford, Successor by Merger to Transcontinental Insurance

Company and Valley Forge Insurance Company filed their Complaint in this Court seeking a

declaratory judgment that Plaintiffs owed Defendant City of Willoughby (“City”) no

obligation to defend or indemnify the City in the underlying action of United States of
America, et al. v. Richard M. Osborne Sr. et al., Case No. 1:11CV1029. On August 29, 2017,

the City filed its Motion to Dismiss, arguing that the Complaint must be dismissed because

certain umbrella insurers, who were necessary and indispensable parties to the action, were

not named in the declaratory judgment action. The Court denied the Motion, finding that

umbrella insurers were not necessary and/or indispensable parties to a dispute between an

insurer and its insured and because the City failed to comply with the requirements of Fed. R.

Civ. P. 12(b)(7). Thereafter, the Court permitted Selective Insurance Company, an umbrella

insurer of the City, to intervene in the case. It is the Intervenor’s Complaint which the City

now seeks to dismiss.

City’s Motion

       According to the City, its reasons for seeking dismissal or, in the alternative, to have

the Court decline jurisdiction, are the same reasons it sought to dismiss National Fire’s

Complaint. Namely, that National Fire failed to name as parties the numerous umbrella

insurers of the City. According to the City, these insurers are necessary and/or indispensable

parties but joinder would defeat diversity jurisdiction. Furthermore, the City argues that the

claims presented favor declining jurisdiction because issues of state law predominate.

                               Standard of Review

       According to the City, Selective Insurance Company’s Intervenor’s Complaint must

be dismissed under Fed. R. Civ. P. 12(b)(7) because the Rule requires dismissal “for failure to

join a party under Rule 19.” Rule 19 reads in pertinent part:

(a) Persons Required to Be Joined if Feasible.
        (1) Required Party. A person who is subject to service of process and whose joinder
        will not deprive the court of subject-matter jurisdiction must be joined as a party if:


                                                2
               (A) in that person's absence, the court cannot accord complete relief among
               existing parties; or
               (B) that person claims an interest relating to the subject of the action and is so
               situated that disposing of the action in the person's absence may:

                       (i) as a practical matter impair or impede the person's ability to protect
                       the interest; or
                       (ii) leave an existing party subject to a substantial risk of incurring
                       double, multiple, or otherwise inconsistent obligations because of the
                       interest.

       (2) Joinder by Court Order. If a person has not been joined as required, the court must
       order that the person be made a party. A person who refuses to join as a plaintiff may
       be made either a defendant or, in a proper case, an involuntary plaintiff.
       (3) Venue. If a joined party objects to venue and the joinder would make venue
       improper, the court must dismiss that party.

(b) When Joinder Is Not Feasible. If a person who is required to be joined if feasible cannot
be joined, the court must determine whether, in equity and good conscience, the action should
proceed among the existing parties or should be dismissed. The factors for the court to
consider include:

       (1) the extent to which a judgment rendered in the person's absence might prejudice
       that person or the existing parties;
       (2) the extent to which any prejudice could be lessened or avoided by:

               (A) protective provisions in the judgment;
               (B) shaping the relief; or
               (C) other measures;

       (3) whether a judgment rendered in the person's absence would be adequate; and
       (4) whether the plaintiff would have an adequate remedy if the action were dismissed
       for nonjoinder.

       To determine whether joinder is required the Sixth Circuit has established a three step

analysis. Glancy v. Taubman Centers, Inc., 373 F.3d 656, 666 (6th Cir. 2004). The Court

must determine first whether the absent party’s presence is necessary under Rule 19a. If the

Court determines they are a necessary party the Court must then determine whether joinder of

the absent party is feasible meaning, will joinder defeat the Court’s subject matter


                                                3
jurisdiction. If joinder is not feasible the Court must determine whether the absent party is

indispensable under Rule 19(b). Id.

       In the underlying suit presently pending before the Court, the United States of

America and the State of Ohio brought suit against the City and a number of other defendants

for violation of the Clean Water Act due to defendants’ discharge of pollutants into the waters

of the United States without authorization. This suit was brought by the City’s primary

insurers seeking a declaratory judgment on a single issue. That issue is whether Plaintiffs are

obligated to defend and indemnify the City in the underlying action in light of the pollution

exclusion in their policies with the City. It does not seek a judgment on the issues of primary

vs. secondary coverage, does not implicate unique issues of state law and does not ask the

Court to determine drop-down coverage issues amongst the various insurers of the City. It

presents a straight forward contract interpretation of a policy exclusion clause in Plaintiffs’

insurance policies with the City.

       The Court allowed Selective Service to permissively intervene because its policy with

the City purportedly includes a nearly identical pollution exclusion to that of Plaintiffs and its

Intervenor’s Complaint contains a single claim for declaratory judgment on its duty to defend

or indemnify based on the pollution exclusion in its policy with the City.

       The City argues its additional umbrella insurers are necessary parties because each of

the umbrella insurers’ policies must pay when coverage of the primary policy is exhausted or

otherwise unavailable. The City cites the Court to three cases it contends supports the City’s

position that the umbrella insurers are necessary parties. These cases are Continental Cas.

Co.


                                                4
v. Taco Bell Corp., 127 F. Supp. 2d 864 (W.D. Mich. 2001), Schlumberger Indus., Inc. v.

Nat’l Sur. Corp., 36 F.3d 1274 (4th Cir. 1994), and Employers Ins. Of Wausau v. Jostens,

Inc., 181 F.R.D. 623 (D. Minn. 1998).

       According to the City, proceeding without the additional umbrella insurers creates the

risk that these insurers will be bound by the Court’s judgment without having an opportunity

to defend their interests. Furthermore, the City faces a risk of inconsistent adjudications on

coverage because separate courts could make contrary factual findings or render different

judgments.

       In opposing the City’s Motion, Selective argues that the City’s other umbrella insurers

are not necessary parties because coverage under each insurer’s policy is dependent solely

upon the language contained therein. Although Selective’s policy contains the pollution

exclusion, at least one non-party umbrella insurers’ pollution exclusion does not contain the

same language. Furthermore, its unclear whether the City’s other non-party umbrella

insurer’s policy even contains a pollution exclusion. Should Selective and National Fire

prevail in their declaratory judgment action and the Court declare their pollution exclusions

preclude coverage, the effect is simply that the other umbrella insurers’ coverage will drop

down. At that point, these non-party insurers may contest coverage or not. Simply put,

Selective contends whether the non-party umbrella insurers owe coverage to the City is

dependent wholly upon the language in their own respective policies and not whether

Selective owes coverage. Because complete relief can be afforded the parties, the non-party

umbrella insurers are not necessary parties.

       In light of the Court’s prior rulings and for the reasons set forth herein, the Court


                                                5
denies the City’s Motion. To determine whether a party is “necessary” the Court first

examines whether complete relief may be accorded the parties in the absence of the non-party

insurers. “In deciding this factor, courts should focus ‘on relief between the parties and not

on the speculative possibility of further litigation between a party and an absent person.’ ”

Iron Workers Local Union No. 17 Insurance Fund and its Trustees v. Philip Morris, Inc., 182

F.R.D. 512, 518 (N.D. Ohio 1998) quoting Sales v Marshall, 873 F.2d 115, 121 (6th

Cir.1989).    “The requirement under Rule 19(a)(1) that complete relief be available does not

mean that ‘every type of relief sought must be available, only that meaningful relief be

available.’” Iron Workers, at 518 quoting Henne v. Wright, 904 F.2d 1208, 1212 (8th Cir.

1990).

         The Court holds the non-party umbrella insurers are not necessary parties to the suit.

The claims before the Court simply ask the Court to determine, based on specific exclusions

in the Plaintiffs’ and Intervenor’s insurance policies with the City, whether the insurers have a

duty to defend or indemnify the City. The non-party umbrella insurers’ absence does not

affect whether complete relief may be afforded in this action; that relief being a determination

of the duty to defend and indemnify under the terms of each insurers’ policy. Because

complete relief may be obtained amongst the parties without the presence of the absent

umbrella insurers, the Court holds they are not necessary parties to the action. This is

supported by the Court’s original and reconsideration opinions in this action, holding that

umbrella insurers are not necessary or indispensable parties to a dispute between a primary

insurer and its insured.

         This is particularly so in this action, where the declaratory relief requested requires the


                                                  6
Court to only consider and interpret the pollution exclusion clauses in each insurer’s policy

with the City.    Umbrella insurers are not third party beneficiaries to these policies thus,

complete relief may be afforded the parties regardless of the presence of the umbrella

insurers. Because the relief sought is unique to each insurer and insured -ie.- declare the

rights and obligations of each in the respective insurance policies, complete relief is available

to the parties.

        The Court also holds that non-party umbrella insurers cannot claim an interest in

either National Fire’s nor Selective’s insurance with the City. The claims before the Court

do not concern overlapping coverage issues, subrogation rights or any of the various claims

that may implicate multiple insurance policies and pit one insurer against another. Instead,

this is a straightforward declaratory action to determine the duties of the insurer under the

terms of each insurers’ policies in light of a pollution exclusion. It cannot be disputed that

umbrella insurers do not have an interest in the City’s policies with other insurers with respect

to whether a pollution exclusion applies or not, particularly when the City has not produced

evidence demonstrating that the non-party insurers’ policies contain the identical or nearly

identical exclusion.

        There is little risk of double, multiple or inconsistent obligations here particularly

because this Court also presides over the underlying action and has already determined

coverage issues for another of the underlying action defendants on the same poluution

exclusion. The Court is unaware that any other insurer of a defendant in the underlying action

has sought relief in another court.

        In addition, the Court would not entertain an argument by an umbrella insurer for or


                                                 7
against the interpretation of a policy exclusion to an insurance policy to which it was not a

signatory and where its own policy lacks the same exclusion. In short, the Court finds the

non-party umbrella insurers are not necessary parties.

       Finally, the Court finds that the authority cited by the City is distinguishable.   In

Taco Bell, the Court found a successor primary insurer to be a necessary party because the

triggering period for coverage spanned consecutive policy periods of the party insurer and

non-party insurer and a factual determination had to be made as to when the triggering event

occurred. Thus, both insurers had an interest in the determination of when the triggering

event occurred as coverage on both policies was affected by the court’s factual determination.

That is not the case before the Court where a purely legal determination is required to

determine the duty to defend and indemnify under the policy.

       In Schlumberger, the Court found multiple insurers indispensable, recognizing that

courts throughout the country differ on whether multiple insurers covering the same liability

are necessary parties. Holding that different courts handling different aspects of the case

could result in differing factual determinations resulting in inconsistent obligations, the court

found all plaintiffs’ insurers were required to be joined. That concern is not present in the

posture of this case where this Court presides over both the underlying action and, insofar as

is known, all the actions between the City and its insurers. Nor does any party contend that

the issues presented in the National Fire and Selective Complaints concern factual findings

that may bind non-party insurers. Furthermore, in Schlumberger, there was a factual issue as

to when the contamination occurred such that the determination would affect what policies

were implicated. Here, there does not appear to be an issue of when the alleged


                                                8
contamination occurred and the City has described no specific factual dispute that would

potentially be binding upon the non-party umbrella insurers.

       In Jostens, the court determined that consecutive insurers were necessary parties

because issues of continuous contamination potentially affected insurance policies over

different time periods and also raised concerns over how to apportion damages amongst the

consecutive insurers. That is not the case here.

       Therefore, the Court holds that non-party umbrella insurers are not necessary parties

to the declaratory actions before the Court and the City’s Motion to Dismiss is denied.

       In the alternative, the City asks the Court to decline to exercise its discretion to hear

the declaratory judgment action. Federal courts have “unique and substantial discretion in

deciding whether to declare the rights of the litigants.” Wilton v. Seven Falls Co., 515 U.S.

277, 286, 115 S. Ct. 2137, 2142, 132 L. Ed. 2d 214 (1995). The Sixth Circuit traditionally

focuses on the five factors in determining whether a District Court properly exercised its

discretion: 1) whether the declaratory action would settle the controversy; 2) whether the

declaratory action would serve a useful purpose in clarifying the legal relations in issue; 3)

whether the declaratory remedy is being used merely for the purpose of “procedural fencing”

or “to provide an arena for res judicata”; 4) whether the use of a declaratory action would

increase friction between our federal and state courts and improperly encroach upon state

jurisdiction; and 5) whether there is an alternative remedy which is better or more effective.

Doe v. Univ. of the S., 687 F. Supp. 2d at 759-60, citing Grand Trunk W. R.R. Co. v. Consol.

Rail Co., 746 F.2d 323, 326 (6th Cir.1984).

       The Court finds the Grand Trunk factors favor exercising jurisdiction over the dispute.


                                                9
The action will resolve the dispute between the City, its primary insurers and an umbrella

insurer and will determine their respective rights under the applicable insurance policies.

Thus, the first two Grand Trunk factors favor exercising the Court’s jurisdiction over the suit.

       Factors three and four favor the Court exercising its jurisdiction over the suit because

the underlying action is also before the Court thus, there is little concern over state/federal

friction or procedural fencing. Lastly, the Court finds there is no more effective or alternative

remedy.

       Therefore, for the foregoing reasons, the Court denies the City’s Motion.

       IT IS SO ORDERED.




                                       /s/Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge




                                                10
